Exhibit 10.1

 

Notice of Grant of Time-Vesting Stock Options (Director)

Anacor Pharmaceuticals, Inc.
ID: [·]
1020 East Meadow Circle
Palo Alto, CA 94303

[NAME OF PARTICIPANT]
[ADDRESS]
[CITY, STATE, ZIP]

OPTION NUMBER: [·]
PLAN: [·]
ID: [·]

 

Anacor Pharmaceuticals, Inc. (the “Company”) hereby grants to you a Nonstatutory
Stock Option to buy the number of shares of the Company’s Common Stock set forth
below at the exercise price set forth below (this “Option”). This Option is
subject to all of the terms and conditions set forth in this Notice of Grant of
Time-Vesting Stock Options (this “Grant Notice”), the Anacor
Pharmaceuticals, Inc. 2010 Equity Incentive Plan (the “Plan”) and the
Time-Vesting Option Award Agreement (the “Award Agreement”), which is attached
hereto. Capitalized terms not defined in this Grant Notice but defined in the
Award Agreement or the Plan will have the meanings assigned to such terms in the
Award Agreement or the Plan, as applicable. Except as expressly provided in the
Award Agreement, in the event of any conflict between the provisions of this
Grant Notice or the Award Agreement and those of the Plan, the provisions of the
Plan will control.

 

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Shares Underlying Option:

Per Share Exercise Price:

Expiration Date:

 

Additional Terms/Acknowledgements: By accepting this Option, whether
electronically or otherwise, you acknowledge receipt of, and understand and
agree to, this Grant Notice, the Award Agreement, the Plan, and the stock plan
prospectus for the Plan. Unless otherwise specified in a written agreement
between the Company and you, this Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between you and the Company regarding this
Option and supersede all prior oral and written agreements on the terms of this
Option. By accepting this Option, whether electronically or otherwise, you
consent to receive the Plan and other related documents by electronic delivery
and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company. You acknowledge that you have had an opportunity to obtain the
advice of counsel prior to accepting this Option.

 

Attachments: Award Agreement

 

--------------------------------------------------------------------------------


 

ANACOR PHARMACEUTICALS, INC.
2010 EQUITY INCENTIVE PLAN
TIME-VESTING OPTION AWARD AGREEMENT (DIRECTOR)
(NONSTATUTORY STOCK OPTION)

 

Pursuant to the Notice of Grant of Time-Vesting Stock Options to which this
agreement is attached (the “Grant Notice”) and this Time-Vesting Option Award
Agreement (this “Award Agreement”) and in consideration of your services, Anacor
Pharmaceuticals, Inc. (the “Company”) has granted you a Nonstatutory Stock
Option under its 2010 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock (this “Option”) indicated in the Grant
Notice at the exercise price indicated in the Grant Notice (as may be adjusted
from time to time in accordance with this Award Agreement and the Plan, the
“Exercise Price”).  Capitalized terms not defined in this Award Agreement or in
the Grant Notice but defined in the Plan will have the meanings assigned to such
terms in the Plan.

 

The details of this Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.             VESTING.

 

(a)           Subject to Section 1(b) below, (i) the shares underlying this
Option will vest and become exercisable in twelve equal monthly installments
commencing on the first monthly anniversary of the Vesting Commencement Date (as
set forth in the Grant Notice), (ii) vesting will cease upon the termination of
your Continuous Service and (iii) upon such termination of your Continuous
Service, any shares underlying this Option that were not vested on the date of
such termination will be forfeited at no cost to the Company and you will have
no further right, title or interest in such unvested shares underlying this
Option. For purposes of this Award Agreement, in the event of a Change in
Control, “Continuous Service” shall include continued service as an employee,
director or consultant of the Company, its successor or any of their respective
Affiliates following the Change in Control.

 

(b)           Notwithstanding anything to the contrary in this Award Agreement
or the Plan, if, at any time within twelve (12) months following a Change in
Control, your service as a Director terminates (a “Qualifying Termination”),
then any shares underlying this Option that were not vested pursuant to this
Award Agreement shall become fully vested and exercisable as of the date of such
Qualifying Termination; provided that, to the extent this Option is, or becomes,
subject to more favorable vesting or exercise terms pursuant to any written
agreement between you and the Company or any action explicitly approved by the
Board or the Committee, as applicable, this Option shall be subject to both the
terms set forth herein and such other applicable terms, applied with the maximum
intended benefit to you. At the time of a Change in Control, the Company, in its
sole discretion, may, in addition to any other action permitted pursuant to the
terms of the Plan, (i) provide you with a reasonable period of time to exercise
this Option prior to the effective date of the Change in Control (which period
shall extend for no less than ten (10) business days prior to the effective date
of such Change in Control) and, if not exercised within such period, have this
Option terminate in full and be of no further force or effect, or (ii) provide
for the termination of this Option in exchange for payment to you of the product
of (x) the excess of the Fair Market Value of a share of Common Stock underlying
this Option as of the effective date of the Change in Control over the Exercise
Price multiplied by (y) the number of unexercised (whether vested or unvested)
shares of Common Stock underlying this Option at the time of the Change in
Control. For purposes of this Award Agreement, “Change in Control” shall mean
any single event or series of related events constituting a “Change in Control”
(or any analogous term) under (a) clauses (i) through (iv) of the “Change in
Control” definition set forth in the Plan (as qualified by clause (A), but not
clause (B), of the last paragraph of such definition) and (b) any individual
written agreement between you and the Company

 

2

--------------------------------------------------------------------------------


 

or any of its Affiliates, in each case, applied with the maximum intended
benefit for you; provided, however, that if no definition of “Change in Control”
(or any analogous term) is set forth in an individual written agreement between
you and the Company or any of its Affiliates, such term shall have the meaning
designated in clause (a) above.

 

2.             NUMBER OF SHARES AND EXERCISE PRICE.

 

(a)           The number of shares of Common Stock subject to this Option and
the Exercise Price may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan.

 

(b)           Any additional shares underlying this Option and any cash or other
property that become subject to this Option pursuant to this Section 2 will be
subject, in a manner determined by the Board or the Committee, as applicable, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other shares covered by this Option.

 

(c)           No fractional shares or rights for fractional shares of Common
Stock will be created pursuant to this Section 2.  Any fraction of a share will
be rounded down to the nearest whole share.

 

3.             METHOD OF PAYMENT.  Payment of the Exercise Price is due in full
upon exercise of all or any part of this Option.  You may elect to make payment
of the Exercise Price in cash or by check or in any of the following methods:

 

(a)           Pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate Exercise Price to the Company
from the sales proceeds.

 

(b)           By delivery to the Company (either by actual delivery or
attestation) of already-owned shares of Common Stock that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise.  “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise this
Option, may be satisfied by delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.

 

(c)           Subject to the consent of the Company at the time of exercise, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issued upon exercise of this Option by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate Exercise Price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate Exercise Price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, however, that shares of Common Stock
will no longer be outstanding under this Option and will not be exercisable
thereafter to the extent that (1) shares are used to pay the Exercise Price
pursuant to the “net exercise” and (2) shares are delivered to you as a result
of such exercise.

 

4.             WHOLE SHARES.  You may exercise this Option only for whole shares
of Common Stock.

 

5.             TERM.  You may not exercise any portion of this Option before it
becomes vested and exercisable or after the expiration of its term.  The term of
this Option commences on the date of grant and expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

 

3

--------------------------------------------------------------------------------


 

(a)           three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death; provided that, such period
shall be tolled for so long as the sale of any Common Stock received upon
exercise of this Option following such termination would result in short swing
profit liability for you under Section 16(b) of the Exchange Act;

 

(b)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

 

(c)           twelve (12) months after your death if you die either during your
Continuous Service or within the period (including any tolling thereof)
described in Section 5(a) above;

 

(d)           the expiration date set forth in the Grant Notice; or

 

(e)           the tenth (10th) anniversary of the date of grant set forth in the
Grant Notice.

 

6.             EXERCISE.

 

(a)           You may exercise the vested portion of this Option during its term
by delivering a notice of exercise (in a form designated by the Company)
together with payment of the Exercise Price to the Secretary of the Company, or
to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then require.

 

(b)           To the extent that the Fair Market Value of a share of Common
Stock equals or exceeds the Exercise Price on the trading day immediately
preceding the Expiration Date (as set forth in the Grant Notice) (the “Automatic
Exercise Date”), the Company shall have the right and authority to provide that
any vested but unexercised portion of this Option that has not been forfeited or
otherwise cancelled in accordance with the terms of this Award Agreement will be
exercised automatically on your behalf on the Automatic Exercise Date using a
broker-assisted cashless exercise or other payment method permitted under the
Plan at the discretion of the Company. You may elect not to have this Option be
automatically exercised on your behalf by written notice to the Company at any
time within the six-month period prior to the Automatic Exercise Date.
Notwithstanding the foregoing, there is no guarantee that such an automatic
exercise will be effected on your behalf and neither the Company nor any other
party will bear any responsibility or liability if such an automatic exercise is
not effected and instead this Option expires unexercised. Accordingly, you bear
sole responsibility for ensuring that you exercise any vested portion of this
Option prior to the expiration thereof.

 

7.             TRANSFERABILITY.  Except as otherwise provided in this Section 7,
this Option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a)           Limitations on Transfer; Compliance with “Blackout” Window Period.
In addition to any other limitation on transfer created by applicable securities
laws, you agree not to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in any of the shares of Common Stock subject to this
Option until the shares are issued to you in accordance with this Award
Agreement.  After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein, any applicable Company policies (including, but not limited to, insider
trading and window period policies) and applicable securities laws. By accepting
this Option, whether electronically or otherwise, you agree not to sell any such
shares following a termination of your Continuous Service until the expiry of
any “blackout” or other designated window period in which sales of shares of
Common Stock are not permitted in place at the time of such termination.

 

4

--------------------------------------------------------------------------------


 

(b)           Certain Trusts.  Upon receiving written permission from the
Company’s General Counsel or his or her designee, you may transfer this Option
to a trust if you are considered to be the sole beneficial owner (determined
under Section 671 of the Code and applicable state law) while this Option is
held in the trust, provided that you and the trustee enter into transfer and
other agreements required by the Company.

 

(c)           Domestic Relations Orders.  Upon receiving written permission from
the Company’s General Counsel or his or her designee, and provided that you and
the designated transferee enter into transfer and other agreements required by
the Company, you may transfer this Option pursuant to a domestic relations order
that contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this Option with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order.

 

(d)           Beneficiary Designation.  Upon receiving written permission from
the Company’s General Counsel or his or her designee, you may, by delivering
written notice to the Company (including electronically) in a form provided by
or otherwise satisfactory to the Company and any broker designated by the
Company to effect option exercises, designate a third party who, in the event of
your death, shall thereafter be entitled to exercise this Option and receive the
Common Stock or other consideration resulting from such exercise.  In the
absence of such a designation, your executor or administrator of your estate
shall be entitled to exercise this Option and receive, on behalf of your estate,
the Common Stock or other consideration resulting from such exercise.

 

8.             NO RIGHTS TO ADDITIONAL AWARDS OR RETENTION.

 

(a)           Each of the Grant Notice, this Award Agreement and the Plan is not
a service contract, and nothing in the Grant Notice, this Award Agreement or the
Plan shall be deemed to create in any way whatsoever any obligation on your part
to continue in the service of the Company or any of its Affiliates.  In
addition, nothing in the Grant Notice, this Award Agreement or the Plan shall
obligate the Company or any of its Affiliates, their respective shareholders,
boards of directors, officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or any of its Affiliates.

 

(b)           This Option is a one-time discretionary award and nothing in the
Grant Notice, this Award Agreement or the Plan shall confer upon you any claim
to be granted future or additional awards under the Plan.  The terms and
conditions of this Option need not be the same as with respect to other
recipients of options under the Plan.

 

9.             NO OBLIGATION TO MINIMIZE TAXES; NO WITHHOLDING.

 

(a)           The Company has no duty or obligation to minimize the tax
consequences to you of this Option and will not be liable to you for any adverse
tax consequences to you arising in connection with this Option.  You shall not
make any claim against the Company, or any of its Officers, Directors, Employees
or Affiliates related to tax liabilities arising from this Option or your other
compensation. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this Option
and by accepting this Option, whether electronically or otherwise, you have
agreed that you have done so or knowingly and voluntarily declined to do so.

 

(b)           You hereby acknowledge that you are solely responsible for the
satisfaction of any tax obligations that may arise under applicable federal,
state, local or foreign law in connection with

 

5

--------------------------------------------------------------------------------


 

this Option. The Company is not responsible for, and is under no obligation to
take any action to satisfy on your behalf, any tax obligations, including
withholding, that may arise with respect to this Option.

 

10.          NOTICES.  Any notices provided for in this Award Agreement or the
Plan will be given in writing (including electronically) as follows (or to such
other address as such party may hereafter specify for the purposes of notices
hereunder by written notice to the other party hereto):

 

If to the Company, to:

 

Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, CA 94303

Attention: General Counsel

Facsimile: (650) 543-7660

 

If to you, to the last address that you provided to the Company. Any notices
provided for in this Award Agreement or the Plan will be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid.  The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Option by electronic means. By accepting this
Option, whether electronically or otherwise, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

 

11.          GOVERNING PLAN DOCUMENT.  This Option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Award Agreement, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.  Except as expressly provided in this Award Agreement, in
the event of any conflict between the provisions of this Award Agreement and
those of the Plan, the provisions of the Plan will control. In addition, this
Option (and any compensation paid or shares issued pursuant to this Option) is
subject to recoupment in accordance with any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

 

12.          SEVERABILITY.  If all or any part of the Grant Notice, this Award
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of the Grant Notice, this Award Agreement or the Plan not declared to be
unlawful or invalid. Any section of the Grant Notice, this Award Agreement or
the Plan (or part of such a section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such section or part of a section to the fullest extent possible while
remaining lawful and valid.

 

13.          AMENDMENT.  This Award Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Award Agreement may be amended solely by the Board or the Committee, as
applicable, by a writing which specifically states that it is amending this
Award Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without limiting the foregoing, the Board or
the Committee, as applicable, reserves the right to change, by written notice to
you, the provisions of this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future

 

6

--------------------------------------------------------------------------------


 

law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of this Option which
is then subject to restrictions as provided herein.

 

14.          UNSECURED OBLIGATION; NO SHAREHOLDER RIGHTS. This Option is
unfunded, and as a holder of an Option, you will be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
issue shares or other property pursuant to this Award Agreement.  You will not
have voting or any other rights as a shareholder of the Company with respect to
the shares to be purchased by you pursuant to this Award Agreement until such
shares are issued to you in connection with your exercise of this Option. Upon
such issuance, you will obtain full voting and other rights as a shareholder of
the Company. Nothing contained in this Award Agreement, and no action taken
pursuant to its provisions, will create or be construed to create a trust of any
kind or a fiduciary relationship between you and the Company or any other
person.

 

15.          SUCCESSORS AND ASSIGNS; NO THIRD PARTY BENEFICIARIES.

 

(a)           Subject to Section 7, neither the Grant Notice, this Award
Agreement nor any right, remedy, obligation or liability arising thereunder or
hereunder or by reason thereof or hereof shall be assignable by you.

 

(b)           The rights and obligations of the Company under this Option will
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. All obligations of the Company under this
Option will be binding on the Company’s successors and assigns, whether the
existence of such successor or assign is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

(c)           Nothing in the Grant Notice or this Award Agreement, expressed or
implied, is intended to confer on any person or entity other than the Company
and you, and its and your respective heirs, successors, legal representatives
and permitted assigns, any rights, remedies, obligations or liabilities under or
by reason of the Grant Notice or this Award Agreement.

 

16.          GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(a)           All issues concerning the construction, validity and
interpretation of the Grant Notice, this Award Agreement and the Plan and the
rights and obligations of the parties hereunder, shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws rules of such state. Any legal action or proceeding
with respect to the Grant Notice, this Award Agreement or the Plan shall be
brought exclusively in a state or federal court of competent jurisdiction
located in California, and each of the Company and, by accepting this Option,
whether electronically or otherwise, you hereby irrevocably accepts for itself
and yourself and in respect of its and your property, respectively, generally
and unconditionally, the exclusive jurisdiction of such courts. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Award Agreement in the courts referred to in this paragraph
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(b)           YOU HEREBY IRREVOCABLY WAIVE ALL RIGHT OF TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING (INCLUDING COUNTERCLAIMS) RELATING TO OR ARISING OUT
OF OR IN CONNECTION WITH THE GRANT NOTICE, THIS AWARD AGREEMENT OR THE PLAN OR
ANY OF THE TRANSACTIONS OR

 

7

--------------------------------------------------------------------------------


 

RELATIONSHIPS HEREBY CONTEMPLATED OR OTHERWISE IN CONNECTION WITH THE
ENFORCEMENT OF ANY RIGHTS OR OBLIGATIONS HEREUNDER.

 

17.          MISCELLANEOUS.

 

(a)           For purposes of this Award Agreement, the division of this Award
Agreement into sections and other subdivisions and the insertion of headings are
for convenience of reference only and do not alter the meaning of, or affect the
construction or interpretation of, this Award Agreement.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Option.

 

(c)           This Award Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

(d)           By accepting this Option, whether electronically or otherwise, you
agree to comply with any applicable stock ownership guidelines of the Company as
may be implemented or amended from time to time.

 

8

--------------------------------------------------------------------------------